Opinion issued November 1, 2012




                                     In The
                              Court of Appeals
                                    For The
                          First District of Texas


                              NO. 01-11-00633-CV


         BRANDON LE AND MICHAEL VALENTINE, Appellants

                                       V.

             DON H. KONIPOL AND MANAGED MORTGAGE
                  INVESTMENT FUND, LP, Appellees


                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-36465


                       MEMORANDUM OPINION

      Appellants, Brandon Le and Michael Valentine, have neither established

indigence nor paid, or made arrangements to pay, the fee for preparing the clerk=s
record. See TEX. R. APP. P. 20.1 (listing requirements for establishing indigence),

37.3(b) (allowing dismissal of appeal if no clerk’s record filed due to appellant’s

fault). After being notified that this appeal was subject to dismissal, appellants did

not adequately respond.      See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                          2